DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid, CHIP and Survey & Certification
SMDL# 11-002
ARRA# 8
April 8, 2011
Re: Technical changes impacting the Medicaid
EHR Incentive Program from the 2010 Medicare
and Medicaid Extenders Act
Dear State Medicaid Director:
This letter provides guidance to State Medicaid agencies regarding technical changes in section
4201 of the American Recovery and Reinvestment Act of 2009 (the Recovery Act), Pub. L. 1115, as a result of section 205(e) of the Medicare and Medicaid Extenders Act of 2010 (the
Extenders Act), Pub. L. 111-309. The Extenders Act, enacted on December 15, 2010, amended
sections 1903(t)(3)(E) and 1903(t)(6)(B) of the Social Security Act (the Act). The amended
sections change the requirements for an Eligible Professional (EP) to demonstrate the “net
average allowable costs,” the contributions from other sources, and the 15 percent provider
contribution to participate in the Medicaid Electronic Health Record (EHR) Incentive Payment
Program. The Extenders Act now provides that an EP has met this responsibility, as long as the
incentive payment is not in excess of 85 percent of the net average allowable cost ($21,250 for
first year payments).
Summary
Prior to the Extenders Act, Medicaid EPs who wanted to participate in the EHR Incentive
Payment Program were required to provide documentation of certain costs related to acquiring
and implementing certified EHR technology. The Extenders Act amended the Medicaid EHR
Incentive Program by allowing for providers to simply document and attest that they have
adopted, implemented, upgraded, or meaningfully used certified EHR technology, while
allowing the Centers for Medicare & Medicaid Services (CMS) to set these average costs.
Background
The documentation originally required by an EP for demonstrating the “net average allowable
costs,” and the contribution amounts from other sources, is no longer required as the Extenders
Act allows CMS to establish the average payment that Medicaid EPs will receive from other
(non-governmental) sources. As a result, rather than requiring each EP to calculate the payments
received from outside sources, each will use the average costs and contribution amount
established by CMS. After conducting a meta-analysis of existing data of an EP’s costs to adopt,
implement, or upgrade certified EHR technology, CMS has determined that average
contributions from outside sources should not exceed $29,000.

Page 2 – State Medicaid Director
The documentation originally required by an EP to demonstrate that he or she contributed 15
percent (e.g., $3,750 for Year 1) of the “net average allowable costs” is also no longer needed.
The Extenders Act now provides that an EP has met this responsibility as long as the incentive
payment is not in excess of 85 percent of the net average allowable cost ($21,250).
Calculations
As shown in the table below, in rulemaking, CMS determined the average allowable cost to
acquire certified EHR technology and implementation support for the purposes of this program
to be $54,000. The statute – as amended by the Extenders Act – requires the agency to reduce
net average allowable costs by average contributions from certain outside sources. In addition,
the statute, as originally enacted, requires that in no case will net average allowable costs exceed
$25,000 in Year 1 (or $10,000 in subsequent years). Thus, to reach the statutory maximum of
$25,000 for net average allowable costs in Year 1, the average contribution from outside sources
cannot exceed $29,000. As we have determined that average contributions are less than $29,000,
the “net average allowable cost” for this program remains at the statutory maximum of $25,000
per EP for the first payment year.
Also, as long as the State can verify that no more than 85 percent of the net average allowable
cost was paid to the EP as an incentive payment, an EP is determined to have met the remaining
15 percent of the cost under section 1903(t)(6)(B) of the Act. Additionally, all EPs are deemed
to have met the requirement that no more than $29,000 be received in contributions from other
(non-governmental) sources.
Determination of Net Average Allowable Costs for the First Payment Year
First Year
Variables 1
Average
Allowable
Costs

Amounts
Prior to Extenders Act Changes
$54,000
Determined through a CMS metaanalysis, described in both the Notice
of Proposed Rulemaking (75 Fed.
Reg. 1844) and the Final Rule (75
Fed. Reg. 44314).
Contributions Does not Subtracted from Average Allowable
from Other
exceed
Costs to reach “Net” Average
Sources
$29,000
Allowable Costs. An EP was
required to show documentation of
all contributions from certain other
sources.
Capped
$25,000
Capped by statute and designated in
Amount of
CMS Final Rule.
“Net”
Average
Allowable
Costs
1

Currently
No change.

No documentation is
needed. We have
determined that average
contributions do not
exceed $29,000.
No change.

These same concepts (but not figures) apply to the second through sixth years, integrating the figures from the
Final Rule. Ultimately, the incentive paid in the second through sixth years is still the statutory maximum of
$8,500.

Page 3 – State Medicaid Director
First Year
Variables
Contribution
from the EP

Incentive
payment 2

Amounts
Prior to Extenders Act Changes
$3,750
An EP was required to demonstrate
that he or she had contributed at least
15 percent of the net average
allowable costs towards a certified
EHR.
$21,250

85 percent of the Net Average
Allowable Costs; determined through
statute. An EP could receive less
than this amount if he or she had
contributions from other sources
exceeding $29,000.

Currently
No documentation
needed. Determined to
have been met by virtue
of EP receiving no more
than $21,250 in the first
payment year.
All EPs will receive the
maximum incentive
payment of $21,250, as
all EPs will be
determined to have
contributions from other
sources under $29,000.

Please contact Mr. Rick Friedman, Director, Division of State Systems, of my staff, at
410-786-4451, or Richard.Friedman@cms.hhs.gov, if you have any questions.
Sincerely,
/s/
Cindy Mann

2

This figure is further reduced to two-thirds for pediatricians qualifying with reduced Medicaid patient volumes.
This is described at 42 CFR 495.310.

Page 4 – State Medicaid Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Matt Salo
Executive Director
National Association of Medicaid Directors
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy
Director of Health Legislation
National Governors Association
Rick Fenton
Acting Director
Health Services Division
American Public Human Services Association
Christine Evans, M.P.H.
Director, Government Relations
Association of State and Territorial Health Officials
Debra Miller
Director for Health Policy
Council of State Governments
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Christine Evans, M.P.H.
Director, Government Relations
Association of State and Territorial Health Officials
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy

